Citation Nr: 1813214	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-43 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  






INTRODUCTION

The Veteran, who is the appellant, had active service from May 1996 to August 1996, from July 2002 to September 2002, from November 2003 to March 2005, from September 2006 to June 2011, and from August 2011 to November 2012.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the RO in Seattle, Washington, which denied an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

This case was previously before the Board in September 2017, where the Board granted a 70 percent disability rating for PTSD, effective June 16, 2014, and remanded the TDIU for initial development.  The record reflects that adequate development has not been undertaken.  As such, an additional remand to comply with the September 2017 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In September 2017, the Board remanded the TDIU issue to the AOJ in order to provide the Veteran with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), obtain a statement from the Veteran on VA Form 21-8940 regarding the Veteran's post-service educational and employment history, and provide the Veteran with a VA examination by a vocational or similar occupational specialist to help ascertain the effect of the service-connected disabilities on employability.


While the September 2017 Board Remand requested a VA examination to be conducted by a vocational or similar specialist, the record reflects that, to date, the Veteran has not been scheduled for (or attended) a VA examination by a vocational or similar occupational specialist.  See Stegall, 11 Vet. App. 268.  Accordingly, upon Remand, the AOJ should schedule a VA examination by a vocational or similar occupational specialist.  

It is also unclear if the Veteran is currently employed.  A February 2015 VA treatment record shows that the Veteran reported that he last worked as a Department of Defense employee in June 2015.  An October 2015 statement reflects that the Veteran wrote that PTSD impacted the ability to obtain a new job.  
A September 2017 notice letter shows that VA requested that the Veteran complete and sign an attached VA Form 21-8940.  The record reflects that the Veteran did not provide this form or the information requested in the form.  The Veteran is advised to provide this information, as failure to do so may be the basis for denial of the claim.  See 38 C.F.R. § 3.158 (2017) (providing for denial of the claim as an abandoned claim where the claimant fails to submit relevant information requested by VA); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to submit evidence supporting the claim).  

Accordingly, the issue of TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must fully complete a VA Form 21-8940 that shows a full educational and employment history, and ask the most recent employer to complete a VA Form 
21-4192.  Failure to complete all the information requested on the VA Form 21-8940 or cooperate in requesting information from an employer may result in denial of the claim under 38 C.F.R. § 3.158 as an abandoned claim.  

2.  Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are PTSD, sleep apnea, degenerative disc disease status post laminotomy, tinnitus, headaches, bilateral knee patellofemoral pain syndrome, gastroesophageal reflux disease, and status post left wrist ganglion excision with scar.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3.  Thereafter, the AOJ should readjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that 








are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


